Citation Nr: 1103132	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that decision, the RO denied entitlement to service connection 
for bilateral hearing loss.

The Veteran testified before the undersigned at an October 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  The Veteran does not have current left ear hearing loss.

2.  In view of an upward shift in left ear pure tone thresholds 
during service, it is at least as likely as not that current left 
ear hearing loss is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss 
are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010). 

2.  The criteria for service connection for right ear hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107(b); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

As the Board is granting the claim for service connection for 
right ear hearing loss, the claim is substantiated, and there are 
no further VCAA duties as to that issue.  Wensch v. Principi, 15 
Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As for the claim for service connection for left ear hearing 
loss, under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2007, the RO notified 
the Veteran of the evidence needed to substantiate his claim for 
service connection for left ear hearing loss.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The elements of the claims on appeal, as well as the types of 
evidence that would contain pertinent findings, were discussed 
during the October 2010 hearing.  See Bryant v. Shinseki, 23 Vet. 
App. 488 (2010).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the June 2007 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the June 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records.  The 
evidence does not reflect and the Veteran has not reported any 
relevant post-service VA or private medical treatment.  In 
addition, he was afforded a VA examination for left ear hearing 
loss.



Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding that 
the disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Left Ear Hearing Loss

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of 
the disability at some time during the appeals period.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).

In this case, there is no medical evidence of current left ear 
hearing loss as defined by VA.  On a September 2007 VA 
audiological examination report the Veteran's pure tone 
thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Left ear
20
20
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The Veteran reported that he 
experienced left ear hearing loss since service and that he was 
exposed to noise associated with such things as military weaponry 
while in service.  However, the September 2007 VA examination 
report indicates that pure tone audiometry revealed hearing 
within normal limits in the Veteran's left ear. 

The Veteran has not undergone any other reported hearing 
examinations since service.

The Veteran is certainly competent to report symptoms of his 
claimed left ear hearing loss.  See Jandreau, 492 F.3d at 1376-
77.  Moreover, the Board has no legitimate basis to challenge the 
credibility of his contentions.  Buchanan, 451 F.3d at 1336.  
However, the determination of whether a Veteran's hearing 
impairment constitutes a hearing loss disability for VA 
purposes is determined by a mechanical application of the 
definition found in 38 C.F.R. § 3.385 to audiometric (pure tone 
threshold and Maryland CNC) testing results.  As application of 
the applicable regulation reflects that the Veteran does not have 
current left ear hearing loss under VA law, service connection 
for this disability is not warranted.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable, and the claim for service connection 
for left ear hearing loss must be denied.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Right Ear Hearing Loss

The September 2007 VA examination report reveals that the Veteran 
has been diagnosed as having right ear hearing loss as defined by 
VA, as the pure tone thresholds at 500, 1000, and 4000 Hertz were 
30 decibels or higher.  See 38 C.F.R. § 3.385.  Thus, current 
right ear hearing loss has been demonstrated.

The Veteran's service treatment records reveal that a right ear 
hearing abnormality was noted on the examination when he was 
accepted for active service.  The February 1971 entrance 
examination report indicates defective hearing and contains an 
audiological evaluation showing the Veteran's pure tone 
thresholds, in decibels, to be as follows:
  
Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
20
20
5
5
10

On the November 1972 separation examination report, the Veteran's 
pure tone thresholds, in decibels, were as follows:
  
Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
25
25
10
X
20
 
In a November 1972 report of medical history for purposes of 
separation of service, the Veteran reported a history of 
defective hearing.  Furthermore, the Veteran has reported on 
several occasions, including during the October 2010 hearing, 
that he experienced hearing problems in service due to exposure 
to military weaponry while working at the firing range without 
hearing protection.

The Veteran's DD 214 reveals that his military occupational 
specialty (MOS) was a Chaparral Crewman.  

The September 2007 VA examination report includes an opinion that 
the Veteran's right ear hearing loss was not likely ("less 
likely than not") the result of in-service noise exposure.  This 
opinion was based on the fact that the Veteran's hearing loss was 
unilateral and not with the configuration clinically associated 
with noise exposure.  While hearing loss was present at 
induction, it did not "shift significantly" during active 
service.

While the Board accords the September 2007 VA examination report 
opinion significant probative value, the extent to which it can 
be considered negative evidence against the Veteran's claim is 
limited by the use of the phrase "shift significantly."  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993);  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The use of this phrase 
strongly suggests that there was a worsening of the Veteran's 
audiological impairment during service, even though neither the 
entrance examination nor the separation examination revealed a 
"disability" as defined by 38 C.F.R. § 3.385.  The absence of a 
disability for VA purposes at entrance into service also ensures 
that this case does not warrant additional consideration as an 
"aggravation" case.

The evidence in support of the Veteran's claim falls in two 
categories.  First, the service treatment records do indeed 
indicate a worsening of audiological acuity at the 500 and 1000 
Hertz levels between enlistment and separation.  The separation 
report of medical history also reflects the Veteran's reported 
history of defective hearing.  Second, the Board finds the 
Veteran's post-service contentions as to hearing problems in 
service as related to the use of military weaponry consistent 
with the service documentation and fully credible.  

Overall, this is a case where the positive and negative evidence 
of record is very much in equipoise.  Under such circumstances, 
the Board has resolved all doubt in favor of the Veteran, and 
service connection for right ear hearing loss is accordingly 
warranted in view of 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for left ear hearing loss is 
denied.

Entitlement to service connection for right ear hearing loss is 
granted.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


